United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-1551
                     ___________________________

                          Stephen Wayne Carlson

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

 Gittleman Management Corp.; Strobel & Hanson PA; Each director on the
putative board of directors of Gallery Tower Condominium Association since
        August 1, 2009; Gary Edwards, purported GTCA board chair

                  lllllllllllllllllllll Defendants - Appellees
                     ___________________________

                             No. 13-1553
                     ___________________________

                             Stephen W. Carlson

                    lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                       Gittleman Management Corp.

                   lllllllllllllllllllll Defendant - Appellant

                            Strobel & Hanson PA

                         lllllllllllllllllllll Defendant
Each director on the putative board of directors of Gallery Tower Condominium
Association since August 1, 2009; Gary Edwards, purported GTCA board chair

                   lllllllllllllllllllll Defendants - Appellants
                       ___________________________

                              No. 13-1555
                      ___________________________

                              Stephen W. Carlson

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

U.S. Bank Home Mortgage; Gittleman Management; Andrew Gittleman; Strobel
& Hanson PA; Each director on the putative board of directors of Gallery Tower
             Condominium Association since August 1, 2009

                    lllllllllllllllllllll Defendants - Appellees
                       ___________________________

                              No. 13-1557
                      ___________________________

                              Stephen W. Carlson

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

                          U.S. Bank Home Mortgage

                           lllllllllllllllllllll Defendant




                                         -2-
                   Gittleman Management; Andrew Gittleman

                      lllllllllllllllllllll Defendants - Appellants

                                Strobel & Hanson PA

                             lllllllllllllllllllll Defendant

 Each director on the putative board of directors of Gallery Tower Condominium
                        Association since August 1, 2009

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                          Submitted: November 27, 2013
                            Filed: December 3, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Stephen Wayne Carlson appeals the district court’s1 adverse grant of summary
judgment and dismissal of his civil complaints, in which he asserted a variety of
federal and state-law claims based on events that occurred in connection with his


      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.

                                          -3-
ownership of a condominium unit and related foreclosure proceedings. The district
court also imposed certain pre-filing restrictions on Carlson, which he challenges in
this appeal as well. Several appellees have filed cross-appeals arguing that the
majority of Carlson’s claims should have been dismissed under the Rooker-Feldman2
doctrine.

       Upon careful de novo review, we conclude that the district court did not err in
dismissing Carlson’s complaints for the reasons that the court expressed, and also did
not abuse its discretion in declining to exercise supplemental jurisdiction over the
remaining state-law claims, although we modify the dismissal of those claims to be
without prejudice, see Franklin v. Zain, 152 F.3d 783, 786 (8th Cir. 1998). As to the
cross-appeals, we conclude that defendants were not aggrieved by the district court’s
judgment, and thus lack standing to appeal. We therefore dismiss those appeals for
lack of jurisdiction. See United States v. Northshore Min. Co., 576 F.3d 840, 846
(8th Cir. 2009). Finally, we conclude that the district court did not abuse its
discretion in imposing filing restrictions, also for the reasons explained by the court.

      Accordingly, we affirm the judgment of the district court, and we dismiss the
cross-appeals for lack of jurisdiction. See 8th Cir. R. 47B.
                       ______________________________




      2
       D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 486 (1983); Rooker v. Fid.
Trust Co., 263 U.S. 413, 416 (1923).

                                          -4-